Title: To George Washington from Thomas Mifflin, 23 November 1783
From: Mifflin, Thomas
To: Washington, George


                  
                     Sir
                     Philadelphia 23d November 1783
                  
                  I have the Honor to inform your Excellency, That Mr Thraxter, private Secretary to Mr Adams, arrived here last Evening from France with the Definitive Treaty of Peace; signed on the 3d of September.  This Treaty appears to be the same as the Preliminary Articles.
                  I beg Leave to congratulate your Excellency on this important Event and with the greatest Respect & Esteem Remain Your Excellency’s Obedient humble Servant
                  
                     Thomas Mifflin
                  
               